Citation Nr: 1612169	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for degenerative disc and joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in September 2013 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

As noted in the September 2013 remand, the issue of entitlement to service connection to tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

Degenerative disc and joint disease of the cervical spine are not etiologically related to the Veteran's active service and were not present within one year of his separation from active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc and joint disease of the cervical spine are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in March 2008 and September 2013.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in December 2009 and SSOCs in July 2010 and December 2013.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  While the Veteran reported that he sought treatment for his neck at a private examiner sometime after active service, he never identified the doctor and noted that the doctor was retired and the treatment records were destroyed.  The Veteran has not identified, and the record does not otherwise indicate, any other additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his cervical spine disability in January 2009, December 2009, and November 2013.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2013.  The Board specifically instructed the RO to obtain the Veteran's STRs and associate them with the claims file, schedule the Veteran for an examination to determine the etiology of his cervical spine disability, and readjudicate the claim on appeal.  Subsequently, the Veteran's STRs were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the etiology of his cervical spine disability in November 2013.  Thereafter, the Veteran's claim was readjudicated in a December 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, Including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




IV.  Analysis

The Veteran asserts that his cervical spine disability is etiologically related to active service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's in-service neck injury is related to his current multilevel degenerative disc and joint disease and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a November 2013 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with multilevel degenerative disc and joint disease.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  While the Veteran's STRs are silent for any in-service injury or event related to his cervical spine, in a July 2007 VA treatment report, the Veteran noted that during active service, he fell off a helicopter and injured his neck.  Since then, the Veteran has consistently reported that he fell off a helicopter during active service, around May or November 1969, and injured his neck.  The Board notes that the Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection.

The Veteran fails to satisfy the third threshold element for service connection, a nexus between the claimed in-service injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   In a July 2007 VA treatment report, the Veteran noted that he had fallen off a helicopter during active service.  He reported that after the fall, he never sought medical treatment nor reported the incident.  The Veteran noted that after service, a piece of drywall fell on him and he sought treatment from a private physician.  X-rays by this physician revealed traumatic arthritis.

A December 2007 VA treatment report reflects that the Veteran stated he had traumatic arthritis of his cervical spine and experienced mild pain and had some range of motion concerns.  In a subsequent December 2007 VA treatment report, the Veteran requested an evaluation of his neck pain and reported that he had been experiencing the pain for 10 to 15 years (1992 to 1997).  He reported that he fell off a helicopter during active service and around 15 years ago started seeing a private examiner after a sheet of drywall hit his head and neck.  According to the Veteran, the private physician x-rayed his neck and diagnosed him with disc disease.  He reported localized pain, no radiation, and some crepitus when he turned his head.  The Veteran reported that he thought his neck was worsening a little over time.  He denied any other neurological symptoms.  

X-rays taken in January 2008 revealed severe degenerative changes in the Veteran's neck.  A January 2008 treatment report noted that the Veteran experienced neck pain and reduced range of motion.  The Veteran reported neck pain that increased with movement of his head in any direction and reduced range of motion.  He noted that the pain was great on the left side, and he occasionally experienced shooting pain down his left arm.  The Veteran reported that he stretched in the mornings to reduce stiffness.  He denied any other neurological symptoms.  He stated that he fell eight feet off a helicopter during active service, causing him neck pain.  He reported that a few years ago some drywall fell on him and caused his pain to increase.

A February 2008 CT scan of the Veteran's cervical spine revealed multilevel degenerative disc and joint disease with multilevel neural foraminal compromise.  A subsequent February 2008 VA neurosurgery report indicates that in 1998, the Veteran started experiencing neck pain.  The Veteran reported he had no operations on his neck and that in 2006, the pain worsened.  He noted that the pain was in the left side of his neck with some radiation into his left arm.  The report noted that the Veteran had no trouble walking and the Veteran claimed no other serious illness.  

On examination, the Veteran had pain in the left side of his neck with maximum flexion and extension of his neck.  The examiner noted that the Veteran had somewhat hyperactive knee jerks, but no clonus, some weakness in both biceps, and decreased sensation on the ulnar aspect of his left hand.  The examiner reported that after reviewing the MRI scans from the February 2008 scan, the Veteran had some degenerating discs and spurring, particularly at C4-C5 and C5-C6.  There was also some ulnar nerve entrapment at the left elbow which was verified by weakness of the interosseous muscles on the Veteran's left hand, as well as relative numbness over the small finger.  The examiner's impression was degenerative cervical disc disease in the neck as well as ulnar nerve entrapment at the left elbow.  

In a January 2009 VA examination report, the Veteran reported that he injured his neck around May 1969, falling off a helicopter.  He reported that the fall was between eight and ten feet.  The Veteran stated that he did not seek medical attention at the time because he did not lose consciousness and he was under heavy fire at the time.  The Veteran reported that he had no surgery, no injection therapy, and did not use a brace on his neck at any time since active service.  He noted that he had constant neck pain and reported stiffness without fatigability, weakness, or poor endurance.  He reported that the pain was about a three to seven out of ten.  

The Veteran noted that pain did not radiate to either upper extremity during the examination.  He reported that he was able to work normally and missed no days of work in the past year, but that he only worked about 20 to 25 hours a week.  The examiner noted that the Veteran's ability to walk, sit, and stand were not affected by his neck pain and he used no assistive devices.  The Veteran reported that flare-ups occurred almost every day lasting minutes to hours, and he treated them with rest and hand massage.  He noted that he used no medications or other professionally recommended treatment and had no history of incapacitating episodes that required physician ordered bed rest.  

An examination of the Veteran's neck revealed very definite tenderness and muscle spasm.  Forward flexion was carried out slowly and with great pain.  Range of motion results were affected and limited by pain.  There was no report of radiation down either upper extremity and no evidence of muscle weakness or muscle atrophy down either upper extremity attributable to his neck condition.  The Veteran was diagnosed with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine with multilevel neural foraminal compromise.  The examiner did not give an opinion as to whether it was at least as likely as not that the Veteran's DDD and DJD of the cervical spine was related to active service.  

In an August 2009 VA treatment report, the Veteran was assessed with cervical DDD.  He noted that he preferred not to pursue any particular intervention.
In a December 2009 C&P examination report, the Veteran reported that he fell 12 feet off a helicopter in 1969.  He stated that he landed straight down on his head.  The Veteran reported that at the time he did not realize how badly he was hurt and resumed duty.  He stated that around 15 to 20 years ago (1989 to 1994), he hurt his shoulder when a piece of drywall fell on it.  The Veteran reported that after that incident, he went to see a private physician who x-rayed him, which revealed a "compressed" disc in the neck and arm.  

X-rays taken of the Veteran during the December 2009 examination revealed multilevel degenerative disc and joint disease with multilevel neural foraminal compromise.  The Veteran was diagnosed with multilevel cervical DDD, bulging discs, herniation of disc C2-C3, DJD multilevel, neural foraminal narrowing, and intermittent radicular symptoms involving the left arm.  The examiner opined that he could not opine as to the etiology of the Veteran's cervical spine disability without resorting to speculation.  His rationale was that he was unable to find documentation of the Veteran's described in-service injury or medical records after separation from service.  He noted that it was difficult to determine the precipitating factor of the Veteran's cervical spine problems, so long after active service, without resorting to speculation.  

In a November 2013 VA examination report, the Veteran was diagnosed with multilevel degenerative disc and joint disease.  The Veteran reported that he fell 12 feet off a helicopter before November 1969.  He stated that he could not remember any details after the fall but that he either finished his duties after falling or went to work on the next helicopter.  After service, the Veteran reported that his neck became progressively worse over the years and that about 30 years ago (1983), he was installing drywall when it fell on him.  He stated that he went to a private physician and was x-rayed.  Based on this x-ray, the Veteran reported he was diagnosed with traumatic arthritis at the third and fourth vertebrae.  He noted that prior to the drywall accident he had some stiffness in his neck but no pain.  Currently, the Veteran reported that he had neck pain at about a 3 to four out of ten, but that sometimes it was a five out of ten.  He reported that it was always there but not excruciating and that he took no medication.  The Veteran stated that it was "old age really, that's what it is."

After examining the Veteran, the examiner opined that it was less likely than not that his cervical spine condition was incurred in or caused by his in-service injury, event, or illness.  While the examiner acknowledged that the Veteran had a current cervical spine disability, he noted that there was no evidence of the Veteran's injury during active service, other than the Veteran's own competent and credible testimony.  Even so, the examiner noted that after his in-service injury, the Veteran basically kept doing whatever he would normally do that day, whether it was working on another helicopter or going back to his barracks because his duty day was over.  The examiner pointed out that after the Veteran's fall, the Veteran himself stated that nothing out of the ordinary happened.  The Veteran stated that he did not go to sick call for his neck that day or at any time during his active service.

The examiner further noted that despite the Veteran's inconsistencies on how far he fell (at various points in the claims file the Veteran reported that he fell eight feet, eight to ten feet, and twelve feet), that it was a distinction without much of a difference.  The Veteran also stated that he first went to a private physician about his neck and was diagnosed with DJD about 30 years ago, around 1983.  In previous statements, the Veteran placed this event at around 1992 or 1989 and 1994.  The examiner noted that if forced to make a "best guess," in his opinion, 1992 seemed like the right time frame as 1983 seemed too far outside the range of the other information the Veteran provided.  The examiner further noted that a February 2008 clinical neurosurgery note indicated that the Veteran's neck pain started in 1998.  The examiner noted that it appeared that there was about a 20 year gap between the Veteran's fall during active service and his incidental diagnosis of a DDD/DJD problem with his neck.

The examiner explained that as the December 2009 C&P examination report noted, the 20 year time gap was problematic for the issue of service connection and that the Veteran's DDD/DJD could have occurred during those two decades after leaving active service and could have had nothing to do with his fall during service.  The examiner noted that a lot of "wear and tear" occurred in the human body over a twenty year period of time.  More importantly to the examiner though was the Veteran's statement that after his fall during active service he did not sustain much of an injury.  According to the examiner, the Veteran reported that he had an "uneventful work day" after the fall and had no neck problems at that time or afterwards during active service.  

The examiner noted that medically speaking, in order to link the Veteran's fall, during active service, to his current diagnosis of degenerative disc and joint disease of the cervical spine, a neck injury of at least some significance would have had to occur.  The examiner noted that the medical and lay evidence did not support the fact that the Veteran suffered a severe neck injury after falling.  Based on this lack of a serious neck injury after the Veteran's fall, the examiner concluded that a medical nexus could not be made.

Accordingly, while the Board has considered the Veteran assertions that his cervical spine disorder is etiologically related to active service, the most probative evidence consists of the November 2013 VA examination report that found no medical nexus between the Veteran's in-service fall and his current cervical spine disorder, to include DDD and DJD.  The Board has reached this conclusion about this report because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for degenerative disc and joint disease of the cervical spine on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's degenerative disc and joint disease of the cervical spine manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of arthritis since separation from service.  Post-service cervical or neck complaints are not shown in the record until December 2007, over 36 years after the Veteran's discharge from service.  Even if the evidence is viewed in the light most favorable to the Veteran, that he sought treatment in 1983 for his neck, that is still over 12 years since the Veteran left active service in 1971, and 14 years since his reported fall in 1969.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of arthritis since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for degenerative disc and joint disease of the cervical spine, and the claim must be denied.


ORDER

Entitlement to service connection for degenerative disc and joint disease of the cervical spine is denied.


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


